department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list nov - t e672 at attn legend employer a state b plan x statute c dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date concerning the pick up of certain - employee contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted statute c of state b requires employer a a municipality of state b to establish and maintain a pension_plan for the benefit of certain of its employees which complies with the provisions set forth in statute c pursuant to statute c employer a adopted plan x a defined_benefit_plan as prescribed in statute c for the benefit of certain of its employees plan x requires mandatory employee contributions and is qualified under code sec_401 statute c provides that a municipality may pick up the mandatory employee contributions within the meaning of code sec_414 if contributions are picked up statute c provides that they shall be treated as empioyer contributions for federal_income_tax purposes pursuant to a resolution dated date employer a has agreed to pick up i assume and pay the mandatory employee contributions of those employees electing employees who have made a one-time irrevocable election to have their contributions picked up and paid to plan x by employer a in lieu of the employees paying such contributions employer a shall reduce electing employees’ current salaries by the amount picked up by employer a electing employees do not have the option to receive the picked-up contributions in cash in lieu of having such contributions paid to plan x with respect to employees who wish to participate in the pick up of employee contributions employees who currently participate in plan x must execute an irrevocable written election to participate in pick-ups no later than days from the effective date of the pick-up program and newly hired employees must execute an irrevocable written election requesting to participate in pick-ups no later than days from their date of membership in plan x the filing_date for these elections may be extended for an additional days if good cause is demonstrated based on the foregoing facts and representations you have requested the following rulings the mandatory employee contributions to plan x which are picked up for those employees who so elect in an irrevocable written election are picked up within the meaning of code sec_414 thereby rendering the picked-up contributions excludable from the current gross_income of such employees the picked-up contributions to plan x are not considered to be wages of employees for federal_income_tax withholding purposes and that as such federal income taxes need not be withheld on the picked-up contributions code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case the one-time irrevocable election by employees who wish to participate in the pick up of employee contributions under plan x does not violate revenue rulings and because it does not result in such employees having sufficient control of the contributed amounts to preclude such amounts from being treated as employer contributions employer a’s resolution satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer a will pick up and make contributions to plan x in tieu of contributions by electing employees and that no such employee will have the option of receiving the contribution in cash instead of having such contribution paid to pian x accordingly we conclude that the mandatory employee contributions to plan x which are picked up for those employees who so elect in an irrevocable written election are picked up within the meaning of code sec_414 thereby rendering the picked-up contributions excludable from the current gross_income of such employees the picked-up contributions to plan x are not considered to be wages of employees for federal_income_tax withholding purposes and that as such federal income taxes need not be withheld on the picked-up contributions the effective date for the commencement of any proposed pick up as specified in the final resolution cannot be any earlier than the later of the date the final resolution is signed or put into effect this ruling is based on the assumption that plan x is qualified under code sec_401 a at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office t ep ra t1 badge at if you have any questions please call sincerely yours -lohkn swieea manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc
